PER CURIAM.
We affirm the trial court’s order in all respects except its failure, in calculating the husband’s arrearage, to give appropriate credit to the husband for those periods in which the wife’s gross income exceeded his. We view it to have been the intent of the trial judge who entered the final judgment of dissolution to effect equalization, regardless of which spouse’s gross income was higher. Accordingly, we reverse and remand for the purpose of effecting that intent.
DOWNEY, GLICKSTEIN and WALDEN, JJ., concur.